DETAILED ACTION
Applicant: SVENSSON, David
Assignee: Arcam AB
Attorney: Cynthia A. NEAL (Reg. No.:64,704) and Mitchell T. Lyon (Reg. No.: 79,044)
Filing: Amendment filed 14 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1 and 3-20 are currently pending before the Office.  Claim 2 was previously indicated allowable and the limitations have been incorporated into independent claims 1, 14, and 18, and claim 2 has been accordingly cancelled.

Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 14 June 2022, with respect to §101, §112, & §103 rejections have been fully considered and are persuasive in that the requested amendments have been made (§101 & §112) and previously indicated allowable subject matter has been incorporated into the independent claims (§103).  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14, and 18, the closest prior art references are:
Backlund et al. – which discloses calibrating a scanning electron beam (Backlund et al.: Fig. 3 beam 302) using an X-ray standard reference object (330) by measuring X-ray signals at an X-ray detector (360).  However, Backlund et al. fails to disclose a model, an intensity modulated x-ray signal, received x-ray signal strength, or an x-ray detector located at a position closer to a first edge than a second edge of the energy beam target and closer to a third edge than a fourth edge of the energy beam target, wherein the third edge and the fourth edge extend from the first edge to the second edge of the energy beam target.

    PNG
    media_image1.png
    599
    464
    media_image1.png
    Greyscale

Lock (US Pub. ‘119) & (US Pat. 9,721,755 – with similar disclosure) – which discloses an electron beam for additive manufacturing (Fig. 3 beam 370) including a calibrating x-ray detector (250,360) utilizing a patterned aperture modulator (230) for mapping an intensity modulated x-ray signal (¶¶85-89), forming an x-ray signal time series (¶¶82-83), and determining an x-ray signal strength (¶¶94-96) with the x-ray detector offset to one side (Fig. 2A).  However, Lock fails to disclose an x-ray detector located at a position closer to a first edge than a second edge of the energy beam target and closer to a third edge than a fourth edge of the energy beam target, wherein the third edge and the fourth edge extend from the first edge to the second edge of the energy beam target.

    PNG
    media_image2.png
    514
    630
    media_image2.png
    Greyscale


Maeda et al. (US Pub. 2015/0283762) – which discloses an electron beam scanning unit (Fig. 3 unit 20) for making 3D shaped plastic objects (M) by scanning the electron beam (20) in two directions (Fig. 2).  However, Maeda et al. fails to disclose an x-ray detector, it fails to disclose an x-ray time series, and it fails to disclose determining a model of the background x-ray intensity.

    PNG
    media_image3.png
    755
    967
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for method for detecting a position of an energy beam (claim 1), non-transitory computer-readable medium having stored thereon a program element configured and arranged when executed on a computer to implement a method for detecting a position of an energy beam (claim 14), or non-transitory computer program product comprising at least one computer-readable storage medium having computer-readable program code portions embodied thereon, the computer-readable program code portions (claim 18), including mapping a first intensity modulated x-ray signal and generating a model of a background x-ray intensity, forming an x-ray signal time series, determining the position of the energy beam based upon a received x-ray signal strength based on the x-ray signal time series and the model of the background x-ray intensity, wherein each of the x-ray signals is received by an x-ray detector (160) located at a position closer to a first edge (506) than a second edge (508) of the energy beam target and closer to a third edge (510) than a fourth edge (512) of the energy beam target, wherein the third edge and the fourth edge extend from the first edge to the second edge of the energy beam target, in combination with the other claimed elements.  Claims 3-13, 15-17, and 19-20 are allowed based on dependency.

    PNG
    media_image4.png
    664
    546
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884